Citation Nr: 1813200	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-16 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for lung cancer.

3.  Entitlement to service connection for renal carcinoma (claimed as kidney cancer).

4.  Entitlement to service connection for cancer of the blood (also claimed as leukemia).

5.  Entitlement to service connection for breast carcinoma.

6.  Entitlement to special monthly compensation (SMC) based on aid and attendance.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


REMAND

The Veteran had active service from December 1947 to December 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2014 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

In December 2016, the Board remanded the issues on appeal to the RO for additional development.  The Board also denied an increased rating for hearing loss.  That issue is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2).

This matter must be remanded because there was not substantial compliance with the Board's December 2016 remand directives.

Specifically, the Board directed the RO to obtain all outstanding VA treatment records, including all paper records that were "scanned in" to the electronic medical records system. Upon remand, the RO obtained medical records from multiple VA Medical Centers (VAMCs).  However, they are incomplete.  Most notably, the Veteran informed a VA examiner in July 2017 that he was diagnosed at the Muskogee VAMC in 2013 with breast cancer.  The VA examiner also cited a December 2013 VA medical record from Muskogee concerning lung cancer.  

The medical records currently in the claims file from the Muskogee VAMC cover the years 2014 and 2015, but not 2013 or earlier.  

Because the missing VA medical records have been identified as relevant, but remain outstanding, it cannot be found that there was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); see also Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

The missing records are important because the July 2017 VA examiner gave a diagnosis of breast cancer, but appears to have relied on the Veteran's self-report of the diagnosis.  Conflicting with the Veteran's account, the available medical records reflect a diagnosis of gynecomastia status post mastectomy, but not cancer.  Thus, the self-reported history may not be accurate.  (Relatedly, he gave a past history of leukemia, which the July 2017 VA examiner found to be inaccurate.)  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, including, but not limited to, those from the Muskogee VAMC in 2013.  The request should include records that have been "scanned in" to the VA electronic health record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claims.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

